Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new grounds of rejection (see below).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatraman et al. (US Pub. No. 2016/0166197 A1).
As to claims 1 and 18, Venkatraman shows an electronic apparatus (wearable device 10, Fig. 1A and para. 22) and associated methodology (Figs. 6A and 6B and para. 42) comprising: one or more processors 120 (Fig. 1A and para. 22) configured to acquire first biological information (i.e. heart rate, Figs. 6A and 6B and para. 42) and second information (motion/activity information, for example) related to reliability of the first biological information (Figs. 6A and 6B and paras. 42 and 46, note that the heart rate determination is biased based on motion/activity data so as to be more reliable); calculate the reliability based on the second information (Figs. 6A and 6B and paras. 42 and 48, note that a probabilistic model is created based on the motion/activity data so as to provide more reliable heart rate data); and output the first biological information (i.e. the measured heart rate, para. 48) and the reliability (to the multi-spectra tracer and/or track selector, Figs. 6A and 6B and paras. 44 and 48).
As to claims 21 and 23, Venkatraman shows that the second information comprises second biological information (i.e. motion/activity data, paras. 42 and 46).
As to claim 2, Venkatraman shows that the second information comprises information indicative of a heart rate (para. 48).
As to claim 3, Venkatraman shows that the biological information includes information indicative of a heart rate (para. 42).
As to claims 4 and 19, Venkatraman shows a first sensor (PPG, for example) configured to sense a first state of a living body (i.e. heart rate, Figs. 1, 6A and 6B and para. 27), a second sensor (spectra estimator and/or activity discriminator) configured to sense a second state of the living body (i.e. motion/activity, Figs. 6A and 6B and paras. 44 and 48), wherein the first biological information comprises a stress index calculated based on the first state (i.e. heart rate is adjusted based on the activity level of the user, para. 48), and the second information represents the second state (i.e. motion/activity data represents user motion, paras. 42 and 48).
As to claim 5, Venkatraman shows that the one or more processors are configured to input the first biological information and the second information (para. 42).
As to claim 6, Venkatraman shows that the one or more processors are configured to restore a lost part of an output of the sensor (i.e. increase frequency) based on the output of the first sensor when the reliability is higher than a first reliability (i.e. when the activity/motion signal is high, para. 48).
As to claims 7 and 20, Venkatraman shows that the one or more processors are configured to display an icon or a text representing the first biological information (Figs. 8C and para. 60, note that a message may be displayed to direct the user to limit motion in order to detect heart rate data more reliably), the icon or the text representing the reliability (Figs. 8C and para. 60, note that a message may be displayed to direct the user to limit motion in order to detect heart rate data more reliably).
As to claim 8, Venkatraman shows that the one or more processors are configured to transmit the reliability and the first biological information to an external device (i.e. client/server, for example, Fig. 1A and para. 22).
As to claim 9, Venkatraman shows an electronic apparatus (wearable device 10, Fig. 1A and para. 22) comprising: one or more processors 120 (Fig. 1A and para. 22) configured to acquire first biological information (i.e. heart rate, Figs. 6A and 6B and para. 42) and items of second information (motion/activity information, for example) related to reliabilities of the first biological information (Figs. 6A and 6B and paras. 42 and 46, note that the heart rate determination is biased based on motion/activity data so as to be more reliable); calculate the reliabilities of the first biological information based on the items of the second biological information (Figs. 6A and 6B and paras. 42 and 48, note that a probabilistic model is created based on the motion/activity data so as to provide more reliable heart rate data); determine a cause for which at least one of the reliabilities is equal to or lower than a first reliability when the at least one of the reliabilities is equal to or lower than the first reliability (i.e. determine that the user’s motion/activity ware greater than certain amount. Para. 48); and output the first biological information (i.e. the measured heart rate, para. 48), the reliabilities (to the multi-spectra tracer and/or track selector, Figs. 6A and 6B and paras. 44 and 48), and the cause (i.e. the motion/activity data, para. 48).
As to claim 22, Venkatraman shows that the second information comprises second biological information (i.e. motion/activity data, paras. 42 and 46).
A to claim 10, Venkatraman shows that the one or more processors are configured to output countermeasures to remove the cause (Figs. 8C and para. 60, note that a message may be displayed to direct the user to limit motion in order to detect heart rate data more reliably).
As to claim 11, Venkatraman shows that the one or more processors are configured to determine that the reliabilities are not equal to or lower than the first reliability when at least one of the reliabilities is not equal to or lower than the first reliability (i.e. no calibration/frequency adjustment is necessary, para. 48).
As to claim 12, Venkatraman shows that the one or more processors are configured to output an integrated reliability obtained by combining the reliabilities (via the multi-spectra tracer and/or track selector, Figs. 6A and 6B and paras. 44 and 48).
As to claim 13, Venkatraman shows that items of the second biological information comprises information indicative of a body motion (Figs. 6A and 6B and paras. 42 and 46).
As to claim 14, Venkatraman shows that the first biological information includes information indicative of a heart rate (para. 48).
As to claim 15, Venkatraman shows a first sensor (PPG, for example) configured to sense a first state of a living body (i.e. heart rate, Figs. 1, 6A and 6B and para. 27); and second sensors (spectra estimator and/or activity discriminator) configured to sense second states of the living body (i.e. motion/activity, Figs. 6A and 6B and paras. 44 and 48), wherein the first biological information comprises a stress index calculated based on the first state (i.e. heart rate is adjusted based on the activity level of the user, para. 48); and the stems of the second information respectively represent the second states (i.e. motion/activity data represents user motion, paras. 42 and 48).
As to claim 16, Venkatraman shows that the one or more processors are configured to input the first biological information and the items of the second information (para. 42).
As to claim 17, Venkatraman shows that the one or more processors are configured to display an icon or a text representing the first biological information (Figs. 8C and para. 60, note that a message may be displayed to direct the user to limit motion in order to detect heart rate data more reliably), the icon or the text representing the reliabilities (Figs. 8C and para. 60, note that a message may be displayed to direct the user to limit motion in order to detect heart rate data more reliably).


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627